


This definitive agreement is between Inform Worldwide Holdings Inc. ( Henceforth
referred as (“IWWT") and Opal Industries, Inc.(Henceforth referred to as “OPAL”)
IWWI conducts business from its address of record and office at 2501 North Green
Valley Parkway, Suite 110, Henderson, NV 89104. OPAL conducts business from it
address of record at P.O. Bow 980, Latrobe, PA 15650.


Whereas, it is know that this definitive agreement is a binding agreement
between IWWI and OPAL.  However, a subsequent final document will be
prepared.  The following document will not alter terms of this definitive
agreement, without consent of both parties, or change the status of the binding
nature of this document.  The subsequent document will formalize this document.


Whereas, be it known, that for good consideration, and in payment of the sum of
$5,000.00 and restricted stock in IWWI of the value of $15,000, the receipt and
sufficiency of which is acknowledged, OPAL hereby sells, transfers, and assigns
forever the following described permit, and least to IWWI.  The permit and lease
is in reference to the “Nowrytown #1” mine site that consists of the
“Sellinger”, “Mancabelli” , and “Topplers” Lese. Its is acknowledged tha the
only lease OPAL is to assign, in good standing, is the “Toplers” lease. IWWI has
thirty days to commence transfer process of said permit and 140 business days to
complete said transfer, IWWI will have the right to immediately commence mining
activity and possess all the rights under the permit.  IWWI will have the right
to operate under the bond of OPAL for 140 business day.  IWWI will have 140
business day to replace the OPAL bond, allowing OPAL to claim their bond. IWWI
will assume the liability of the bond, upon the commencement of mining
activity.  IWWI has 30 days to deliver the restricted stock of IWWI.


Whereas, OPAL has 140 business day to remove all equipment owned, or leased by
OPAL from the “Nowrytown#1” site.


OPAL warrants to IWWI that it has food and marketable title to said permit and
lease, full authority to sell and transfer said permit and lease, and the said
permit and lease are sold free of all liens, encumbrances, liabilities and
adverse claims of every nature and description whatsoever.


OPAL further warrants to IWWI that it will full defend, protect, indemnify and
hold harmless the IWWI and its lawful successors and assigns from any adverse
claim thereto.



 
 

--------------------------------------------------------------------------------

 

OPAL will give first right of refusal on the sale of all of its coal related
holding to IWWI.


Signed this 25th day of May, 2007.


In the presence of:




/s/ Harry E
Freed                                                                                     /s/Ashvin
Mascarenhas
____________________________                                                ____________________________
Harry E. Freed                                                   
                                   Ashvin Mascarenhas, C.E.O.
Opal Industries,
Inc.                                                                             Inform
Worldwide Holdings, Inc.

